Exhibit 10.1
FINAL 415 REGULATIONS AMENDMENT
TO THE
BIOMED REALTY, L.P. 401(K) RETIREMENT SAVINGS PLAN
THIS AMENDMENT is executed by BIOMED REALTY, L.P. (the “Employer”).
WHEREAS, the Employer previously adopted the BIOMED REALTY, L.P.
401(K) RETIREMENT SAVINGS PLAN (the “Plan”);
WHEREAS, the Plan provides the Employer may amend the Plan; and
WHEREAS, the Employer desires to amend the Plan.
NOW, THEREFORE, the Plan is hereby amended in the following particulars only;

  1.  
Paragraph K of Article I is amended to add the following:

“For Limitation Years beginning after June 30, 2007, Compensation is further
modified as follows:
Including Compensation received from an unfunded non-qualified deferred
compensation plan.
Excluding any amount paid on or after the date of termination of employment.
Excluding any payment of unused vacation, personal, and sick days made on and
after termination of employment.”

  2.  
Effective for Limitation Years beginning after December 31, 2001, the following
is added at the end of Paragraph A.5 of Article II:

“Notwithstanding the above, (i) the reinvestment of dividends on Employer Stock
pursuant to Section 404(k)(2)(A)(iii)(ll) of the Code; and (ii) restorative
payments allocated to Participants’ Accounts shall not be considered Annual
Additions provided that they restore losses to the Plan which losses result from
actions by a fiduciary for which there is a reasonable risk of liability for
breach of a fiduciary duty under Title I of ERISA or other applicable federal or
state laws, and further provided that Plan Participants who are similarly
situated are treated similarly with respect to such payments.”



 

 



--------------------------------------------------------------------------------



 



  3.  
Paragraph A.16 of Article II is amended to add the following sentence before the
last sentence:

“If the Plan is terminated prior to the last day of the Limitation Year, the
preceding sentence shall apply.”

  4.  
Paragraph A.23 of Article II is amended to add the following paragraph:

For Plan Years beginning after June 30, 2007, if amounts are paid to a
Participant on account of severance from employment, such payment shall not be
subject to a cash or deferred election by the Participant unless paid by the
later of two and one-half (21/2) months after severance from employment or the
end of the Plan Year that includes the severance from employment and is
considered Section 415 Compensation. The preceding sentence shall not apply to
continuation payments on account of qualified military service as defined in
Section 414(u)(1) of the Code or payments on account of Total disability as
defined in Paragraph A.89 of this Article 11, notwithstanding the definition
that appears in Article I.

  5.  
Paragraph A.76 of Article II is amended to add the following paragraphs:

“Except for continuation payments on account of qualified military service as
defined in Section 414(q)(1) of the Code or Total Disability as defined in
Paragraph A.89 of Article II (notwithstanding the definition that appears in
Article I), for Limitation Years beginning after June 30, 2007, severance pay
shall be considered Section 415 Compensation only if paid by the later of two
and one-half (21/2) months after severance from employment with the Employer
maintaining the Plan or the end of the Limitation Year that includes the date of
severance from employment with the Employer maintaining the Plan. Severance pay
shall only be considered Section 415 Compensation if such payments are not
otherwise excluded in the definition of Compensation and would have been paid
prior to such Employee’s severance from employment if the Employee had continued
in the employment of the Employer.
Severance payments of unused accrued bona fide sick, vacation or other leave
shall be considered Section 415 Compensation only if the Employee would have
been able to use the leave if employment had continued and such payments are not
excluded under Article I.
Severance payments from an unfunded nonqualified deferred compensation plan
shall only be considered Section 415 Compensation if not excluded under
Article I, the payment would have been paid to the Employee at the same time if
the Employee had continued his employment with the Employer and such payment is
includible in the Employee’s gross income.
Any other payment not described above shall not be considered Section 415
Compensation if paid after severance from employment with the Employer
maintaining the Plan.”

 

 



--------------------------------------------------------------------------------



 



  6.  
Paragraph F of Article V is amended to add the following sentence:

“For Limitation Years beginning after June 30, 2007, excess Annual Additions can
only be held within a suspense account if the Plan is eligible for
self-correction under Section 9 of IRS Revenue Procedure 2006-27.”
IN WITNESS WHEREOF, the Employer executes this Amendment on this 30th day of
October, 2008.

            BIOMED REALTY, L.P.
      By:   /s/ Gary A. Kreitzer         Name:   Gary A. Kreitzer        
Title:   Executive V.P.     

 

 